ITEMID: 001-73367
LANGUAGEISOCODE: ENG
RESPONDENT: CZE
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF METZOVÁ v. THE CZECH REPUBLIC
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of Art. 13;Non-pecuniary damage - financial award
TEXT: 4. The applicant was born in 1946 and lives in Brno.
5. On 29 May 1992 the applicant introduced before the Prague 4 District Court (obvodní soud) an action seeking the division of matrimonial property. According to the Government, the action was notified to the court on 1 June 1992. On 3 November 1992 the applicant’s former husband submitted his written comments on 295 pages.
6. On 8 September 1994 the District Court held a hearing which was adjourned in order to have an expert report drawn up. On 8 November 1994 an expert was appointed.
7. On 5 May 1995 the court invited the parties to an information meeting scheduled for 29 June 1995. However, the parties did not attend.
8. On 14 September 1995 another hearing was held in the absence of the defendant. On 17 November 1995 the expert informed the court that due to the defendant’s failure to cooperate, he was not able to draw up the opinion. On 11 December 1995 the court ordered the parties to cooperate with the expert.
9. On 19 January 1996 the defendant notified the court that due to his illness, he could not submit the relevant documents, which he finally did on 16 February 1996. On 19 February 1996 the case file was sent to the expert who, in the meantime, had been withdrawn. On 25 March 1996 a new one was appointed. The case file was sent to him on 23 June 1996. On 11 October 1996 the expert, having been urged to do so on 23 September 1996, sent the case file back to the court stating that due to his workload, he did not have time to prepare the report. On 19 December 1996 the court appointed another expert and, on 6 February 1997, it sent him the case file.
10. On 24 February 1997 the expert informed the District Court that he did not have necessary documents. On 7 March 1997 the court met the expert. On 17 March 1997 it invited the parties to submit a copy of an entry in the Land Registry and a copy of a land map. On 27 May 1997 the court pressed the expert to prepare his opinion. He replied on 13 June 1997 that he still did not have the necessary documents. On 1 July 1997 the court then imposed a procedural fine on the defendant who, on 29 July 1997, appealed. On 10 December 1997 the expert presented his report.
11. At a hearing held on 15 January 1998, the parties expressed their willingness to reach a friendly settlement. Another hearing was held on 5 March 1998. The defendant submitted his comments on the expert report on 1 April 1998. A week later, the court ordered the expert to amend his report in accordance with the defendant’s objections, which he did on 14 May 1998. At the same time, it appointed an expert to assess the value of movable property. She submitted her expert report on 24 November 1998.
12. On 29 December 1998 another expert was appointed to assess the value of other items. The expert informed the court, on 22 January 1999, that he was not sufficiently qualified for this work. On 27 January 1999 the court appointed a new expert who, however, repetitively did not take out the case file. The court then appointed another expert, to whom the case file was sent on 28 June 1999. The expert report was submitted on 10 August 1999.
13. In a judgment of 2 March 2000 the District Court, having held three hearings on 14 October, 3 February and 2 March 2000 respectively, delivered a judgment by which it divided the matrimonial property.
14. On 12 May 2000 the defendant appealed. On 30 May 2000 the judge dealing with the case requested the president of the court to withdraw her from the proceedings following the defendant’s insulting statements about her. She said that she felt biased. On 21 June 2000 the Prague Municipal Court (městský soud) granted her request.
15. On 10 July 2000 the case was assigned to another judge who, on 20 July 2000, invited the defendant to supplement his appeal. He complied on 20 August 2000. Five days later, the case was sent to the Municipal Court which, however, sent it back with a request to supplement it.
16. On 7 September 2000 the parties were ordered to pay court fees. On 26 October 2000 the case was again brought to the Municipal Court which, on 16 February 2001, quashed the lower court’s judgment and remitted the case to it for further consideration.
17. On 1 March 2001 the applicant was invited to amend her action in accordance with the guidelines of the Municipal Court. On 4 April 2001 she objected that the appellate court’s decision was incomprehensible. On 11 April 2001 the court delivered a rectifying resolution. On 4 July 2001 the applicant supplemented her action. On 16 July 2001 the defendant was invited to make his comments. Having been urged to do so on 4 September and 11 October 2001 respectively, he complied on 23 October 2001.
18. In a judgment of 29 January 2002 the District Court again decided on the distribution of the matrimonial property. On 11 March 2002 both parties appealed. On 19 March 2002 they were invited to supplement their appeals. The defendant complied on 27 March 2002, amending his arguments on 17 April 2002, after a lawyer had been appointed for him on 8 April 2002. The applicant presented her amendment on 23 May 2002.
19. On 31 October 2002 the court received the defendant’s comments on the applicant’s appeal. On 11 January 2003 the defendant “rectified” his appeal. On 6 February 2003 the case file was sent to the Municipal Court. On 22 April 2003 the defendant asked the court to grant him time to adduce further documentary evidence. On 13 May 2003 he submitted new comments on the applicant’s appeal. On 2 June 2003 the case file was submitted to the appellate court.
20. On 1 August 2003 the defendant requested that a public hearing be adjourned.
21. On 15 October 2003 the Municipal Court appointed an expert to amend the expert report. The expert complied on 1 December 2003.
22. In a decision of 5 February 2004 the court upheld the District Court’s judgment. On 30 March 2004 this decision became final.
23. On 26 May 2004 the defendant filed an appeal on points of law (dovolání). On 12 August 2004 the case file was sent to the Supreme Court (Nejvyšší soud) which, on 1 September 2004, suspended the enforcement of the judgment. It appears that the proceedings are still pending.
VIOLATED_ARTICLES: 13
6
VIOLATED_PARAGRAPHS: 6-1
